 

 

Exhibit 10.8

 

AIR METHODS CORPORATION
2015 EQUITY INCENTIVE PLAN

 

DIRECTOR STOCK OPTION AGREEMENT

 

THIS DIRECTOR STOCK OPTION AGREEMENT is made and entered into as of ___________,
by and between AIR METHODS CORPORATION (the “Company”) and ___________ (the
“Optionee”) (together, the “Parties”).

 

RECITALS:

 

I.           On May 20, 2015, the stockholders of the Company approved the
Company’s 2015 Equity Incentive Plan (the “Plan”), which provides that
employees, non-employee directors and consultants of the Company and its
Subsidiaries may receive options to purchase Common Stock of the Company.

 

II.          The Plan permits the granting of incentive stock options, which
conform to the requirements of Section 422 of the United States Internal Revenue
Code of 1986, as amended (the “Code”), and non-incentive stock options, which do
not qualify as incentive stock options under that Section.

 

III.        The Optionee has been selected to receive a non-incentive stock
option pursuant to the Plan.

 

IV.        The Optionee is desirous of obtaining the stock option on the terms
and conditions herein contained.

 

V.         All capitalized terms which are not defined herein shall have the
meanings set forth in the Plan.

 

AGREEMENT:

 

IT IS THEREFORE agreed by and between the Parties, for and in consideration of
the premises and the mutual covenants herein contained and for other good and
valuable consideration, as follows:

 

1.          Grant of Option. The Company has granted to the Optionee, on
____________ (the “Grant Date”), an option to purchase _________ shares of
Common Stock of the Company (the “Option”) upon the terms and conditions herein
set forth and subject to the terms and conditions of the Plan. The Option is
granted as a matter of separate agreement, and not in lieu of any regular or
special compensation for services.

 

2.          Exercise Price. The per share exercise price of the Option is
$_______ per share, which is not less than the Fair Market Value of a share of
Common Stock on the Grant Date.

 

3.          Term. Unless sooner terminated or modified under the provisions of
this Agreement, the Option shall continue and shall automatically expire at the
close of business on ____________, the fifth anniversary of the Grant Date.

 

 1 

 

 

4.          Vesting Schedule. The Option shall vest and may be exercised by the
Optionee to purchase the total number of shares specified in paragraph 1 in
accordance with the following vesting schedule, provided the Optionee remains a
member of the Company’s Board continuously from the Grant Date through the
vesting dates set forth below: commencing _____________, ______shares shall
vest. The remaining shares shall vest in full on _________. After the Option has
vested, the Optionee may exercise the vested portion of the Option at any time
and from time to time prior to expiration of the Option.

 

5.          Cessation of Board Service. If the Optionee’s status as a member of
the Company’s Board shall terminate for any reason, the Option, to the extent
then vested and exercisable, shall remain exercisable after such termination
until the expiration of the Option, and shall not be forfeited as a result of
the Optionee’s termination as a director. Any portion of the Option that is not
vested and exercisable as of the date Optionee ceases to be a member of the
Board shall terminate and cease to be outstanding as of the date such Board
service ceases.

 

5.          Exercise upon Death; Option Generally Not Transferable. In the event
of the Optionee’s death, the Option may be exercised by the personal
representative of the Optionee’s estate or, if no personal representative has
been appointed, by the successor or successors in interest determined under the
Optionee’s will or under the applicable laws of descent and distribution. The
Option may not be transferred, assigned, encumbered or alienated in any way by
the Optionee except pursuant to a qualified domestic relations order as defined
by the Code, Title I of the Employee Retirement Income Security Act, or the
rules thereunder, and any attempt to do so shall render the Option and any
unexercised portion thereof, at the discretion of the Company, null and void and
unenforceable by the Optionee.

 

6.          Exercise. The Option may be exercised in whole or in part by
delivering to the Company written notice of exercise together with payment in
full for the shares being purchased upon such exercise. The purchase price for
any shares purchased pursuant to the exercise of an Option will be paid, by any
one or a combination of the following: (a) delivery of cash or a check to the
order of the Company, (b) exercise through a registered broker-dealer pursuant
to such cashless exercise procedures, which are, from time to time, deemed
acceptable by the Committee, or (c) by an “immaculate exercise” arrangement
pursuant to which the Company will reduce the number of shares issuable upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price (with the remainder of the exercise
price to be paid in cash). If requested by the Committee, the Optionee will
deliver this Option Agreement evidencing the Option to the Secretary of the
Company who will endorse thereon a notation of such exercise and return this
Option Agreement to the Optionee.  No fractional Common Stock (or cash in lieu
thereof) will be issued upon exercise of an Option and the number of Common
Stock that may be purchased upon exercise will be rounded to the nearest number
of whole shares of Common Stock.

 

7.          Issuance of Shares. The Company will, upon receipt of said notice
and payment, issue or cause to be issued to the Optionee (or to his personal
representative or other person entitled thereto) a stock certificate for the
number of shares purchased thereby, or electronically deliver such shares to an
account designated by the Optionee. The Optionee may designate a member of the
Optionee’s immediate family as a co-owner of the said shares.

 

 2 

 

 

8.          Securities Law Compliance. The Company may, in its discretion, file
and maintain effective with the Securities and Exchange Commission a
Registration Statement on Form S-8 under the Securities Act of 1933, as amended
(the “Act”), covering the sale of the optioned shares to Optionee upon exercise
of the Option. If, at the time of exercise, the Company does not have an
effective Registration Statement on file covering the sale of the optioned
shares, the Optionee represents and agrees that: (i) the Option shall not be
exercisable unless the purchase of optioned shares upon the exercise of the
Option is pursuant to an applicable effective registration statement under the
Act, or unless in the opinion of counsel for the Company, the proposed purchase
of such optioned shares would be exempt from the registration requirements of
the Act, and from the qualification requirements of any state securities law;
(ii) upon exercise of the Option, the Optionee will acquire the optioned shares
for the Optionee’s own account for investment and not with any intent or view to
any distribution, resale or other disposition of the optioned shares; (iii) the
Optionee will not sell or transfer the optioned shares, unless they are
registered under the Act, except in a transaction that is exempt from
registration under the Act, and each certificate issued to represent any of the
optioned shares shall bear a legend calling attention to the foregoing
restrictions and agreements. The Company may require, as a condition of the
exercise of the Option, that the Optionee sign such further representations and
agreements as it reasonably determines to be necessary or appropriate to assure
and to evidence compliance with the requirements of the Act.

 

9.          No Stockholder Rights, The Optionee shall have no rights as a
stockholder with respect to the shares of Common Stock which may be purchased
pursuant to the Option until such shares are issued to the Optionee.

 

10.        Governing Law. This Agreement is entered into and shall be governed
by, construed and enforced in accordance with the laws of the State of Delaware.

 

11.        Plan Incorporated. The terms and conditions contained in the Plan, as
it may be amended from time to time hereafter, are incorporated into and made a
part of this Agreement by reference, as if the same were set forth herein in
full, and all provisions of the Option are made subject to any and all terms of
the Plan. Terms not defined in this Director Stock Option Agreement shall have
the same meaning as when used in the Plan.

 

 3 

 

 

IN WITNESS WHEREOF, the parties have hereunto affixed their signatures in
acknowledgment and acceptance of the above terms and conditions on the date
first above set forth.

 

  AIR METHODS CORPORATION         By:     Name:   Title:           Name:

 

 4 

 